Title: Additional Memorandums on Ancient and Modern Confederacies, [ante 30 November] 1787
From: Madison, James
To: 


Editorial Note
In his advocacy of the Constitution, JM had frequent recourse to his knowledge of history. He used his Notes on Ancient and Modern Confederacies (PJMWilliam T. Hutchinson et al., eds., The
          Papers of James Madison (10 vols. to date; Chicago, 1962——)., IX, 4–22) extensively in writing The Federalist and apparently sometime during the winter of 1787–1788 decided to supplement those notes with additional memorandums on the constitutions and governments of a number of countries. The structure of the Memorandums is far more random and less cohesive than the Notes on Ancient and Modern Confederacies. Rather than making a systematic study and analysis of confederacies as in the earlier document, JM appears to have jotted down for his own reference fragmentary notes on various, and not necessarily related, aspects of the political composition of unions, constitutional monarchies, and republics: “examples shewing defects of mere confederacies”; the seat of power and character of representation in various European countries; “Examples of hostile consequences of rival communities not united by one Government”; dangers of invasions, if disunited; and the nature of representation and sources of authority in Sparta, Carthage, and Rome.
The specific purpose JM had in mind in drawing up the Memorandums is uncertain. He used them in writing The Federalist, Nos. 14 and 63, particularly the latter, in which he explained and defended the proposed Senate (see Bourne, “The Authorship of The Federalist,” in Essays in Historical Criticism [1967 reprint], pp. 142–44). The title he added indicates that JM also used the Memorandums during the ratifying convention in Richmond. The extent to which he referred to them during the debates of that convention cannot be precisely ascertained because the recorder, David Robertson, often noted that he could not hear JM and apparently did not always take down sections of speeches containing specific historical illustrations. But during the first part of the convention both Federalists and Antifederalists ranged the entire field of history in search of examples that would buttress their arguments. JM drew on his vast knowledge of past confederacies and governments to counter the Antifederalists’ attacks on the augmented powers of the new central government and their warnings against the dangers of consolidation (see Bourne, “Madison’s Studies in the History of Federal Government,” in ibid., pp. 168–69). The Memorandums, and especially his Notes on Ancient and Modern Confederacies, must have informed his arguments and enabled him to assert convincingly the necessity of adopting the Constitution.
 
[ante 30 November 1787]
Memorandums for the Convention of Virginia in 1788 on the federal Constitution—

[1]Examples shewing defect of mere confederacies
Amphyctionic League. See
Lycian do.
Achæan do.
German do.—note Germany has more than 150 sovereignties
Swiss do.
Belgic do.
United Colonies—see
Albany project—see Albany papers.
Articles of Confederation
Hanseatic do.
Union of Calmar. See p. 4.
Engd. & Scotland—formed in 1706. by 32 Commssrs. appd. for each Kgdom: they sat from April 18th. to middle of July—they were appd. by crwn by acts of two Parlts—restrained from treating of Religion
The Scotch had got the notion of a fœderal Union like Holld. & Switzd—Engd. opposed decidedly amg. other reasons, because if differt. Parlts—eithr. cd. break it when pleased.

Many had despaired of Union as Burnet himself.


In Scotland opposed violently, particularly by those who were for a new revolution, as Union fatal bar to it—carried in Parliamt. by inconsidble. majority—The presbyterians bro’t into opposition by persuasion that religious rights wd. be in danger—this argt. used most by those known to be most adverse to that Religion—especially Dutchess of Hamilton & son, who as next in succession hoped for Crown if separate Kingdom.
Genl. argts. vs Union in Scotd.
1. antiquity & dignity of Kingdom to be given up & sold.
2. departing from Independt. State & to be swallowd by Engd.
3. wd. be outvoted in all questions by Engds: superiority in Parlt.
4. Scotland no more be regded. by foregin [sic] Nations.
5. danger to the Kirk.
Finally, Scotch parlt. prevailed on to annex conditions which advisers tho’t wd. never be agd. to & thus the plan be defeated.

Opposers of Union findg. majority vs them—endeavd. to raise storm out of doors—petitions, addresses & Remonstrances came up from all quarters, instigated by Minority—Even riots excited abt Parlt. House.

In Engld. alarm also for Religion, & act passed to secure it—H. of Commons unan[im]ous—Lords 50 & 20.


[2]Sweeden
2 remarkable circumstances—1. Citizens—elect by votes the multiples of their property—some rich merchts. have several hundred votes. 2. Country gentlemen between nobles & peasants—have no votes in electing the latter order—are not represented nor eligible at all.
Constitn. Prior to 1772. alternately monarchical & aristocratic. Foreign powers had chief agency in producing the Revolution of 1772. King had at the time only 2 Companies of Guards. [Power of King reduced to its lowest ebb at time of Revolution—Sheridan] [the power of peasants predominant originally—hence alternate anarchy & tyranny. Id]—on death of Ch: XII. all prerogatives of Ex. abolished—hence, legisl: soon exercised Ex. & Judicl. power both—any 3 out of 4. houses competent to legislation.
The Revol: of 72. owing to unpopularity of Diet owing to Abuse of power from union of Ex & Judl. with Legisl:—factions venality & foreign influence—The people favored the enterprize of the King.
Denmark.
The change in 1660. produced by the aversion to the Nobility—who as feudal lords had almost all power, the peasants being slaves to them—the two other orders being the Clergy—and Commons or represent[ative]s of Tuns. The Clergy were the great agents in the revolution & the King rather passive—Ld. Molesworth saith, Denmark differed little from an aristocracy when it became an absolute monarchy.
France—
The 3d. estate was composed accordg. to Robertson of Reps. of Cities &c within King’s demesne only—and the tillers of the earth the greatest body in all countries nothing or represented by the Nobles.
Spain—
Peasants never represented in Cortes—quere—
Poland
153 Senators—about 200 Nuncios—


[3]Examples of hostile consequences of rival communities not united by one Government.
All the antient & modern Confederacies.
Saxon Heptarchy (a)—England and Scotland (b) G.B. & Ireland Engd: & Wales—
Antient Republics of Italy—before Roman Empire
do—after dissolution of do.
(a) [anno 827] “Thus were united all the Kingdoms of the Heptarchy in on[e] Great State near four hundd. years after 1st arrival of Saxons in Britain [& 250 after establisht.]; and the fortunate arms &c. of Egbert [King of Wessex] at last effectd. what had been so often attempted in vain by so many princes” Hume Vol. 1. p. 59.
“Kent, Northumberland and Mercia had successively aspired to general dominion” Id. p. 60.
(b) question in 1713 in H. of Lords for dissolving Union as not answering & ruinous to Scotland, carried in negative by 4 voices only. Deb. Peers II. 313—Burg. 3. 360.

Harrington (pol. aphorisms 49. 50. 51—page 517.[)] pronounced the Union destructive to both Engd. & Scotland.

Heptarchy reduced to two, after some ages—Mercia & W. Saxons—& then one (Egbert)
See Kennet. vol. 1. p. 37. for an apt & short quotation as to Heptarchy

England & Wales prior to union under Edwd. 1—& more fully under H. VIII


[4] Union at Calmar in 1397 of Sweeden—Denmark—& Norway—
formed by Margaret Queen of the 2 last & elected Queen also of the former.† She convoked the deputies of the 3. Stas. Genl. at Calmar—40 from each attended & formed the Union or Treaty—main argumt used by Queen—the contentions & wars when disunited.
Union consisted of 3 principal articles:
1. that the 3 Kgdoms which were each elective—sd. have same King to be elected by turns out of each, with an exception however in favor of offspring whom the 3 Ks might elect.
2. The King to divide his residence by turns amg. each, & to spend in each the revenues of each Crown
3. The most important that each sd. keep its particular Senate—Customs—privileges. Govrs. Magistrs—Genls. Bishops & even troops & garrisons to be taken from respective Kigdoms. so that King sd. never be allowed to employ subjects of one in another; being mutually regarded as strangers.
This Union, thus imperfect, increased the mutual enmity & laid foundation for fresh & more bitter animosities & miseries.


[5]
Danger, if disunited,—1 of foreign Invasion by sea—2. of Eastern invasion, on S. Sts.
Examples of invasions of defenseless Coasts†
Such more formidable than by land, because more sudden & easily supported by supplies.



Romans invade England




   See Hume Hist: Vol. 1.

Saxons invade England




Danes—do




Normans do




   do. vol. 1. p 69–70.

Danes do France
Egyptians & Phonicians invade Greece



English—Ireland
Greece do. Italy



Europeans America
Carthaginians do. Italy & Spain



do. East-Indies
Visigoths from Spain—Barbary



do. Africa




—Countries without navy conquerable in proportion to extent of Coast—England more frequently & thoroughly conquered than France or Spain.


[6]Sparta.


2 Kings—
}
the two jointly forming a Council with power of life & death.


28 Senators




Senate—1 for life
2 vacancies filled by popular election, out of Candidates 60 years old
3 had right of convoking & proposing to Assemblies—as had Kings
   Usurped this right—

4 decrees of no force till ratified by people—

Kings—were for life—in other respects like 2 Consuls Generals during war—presided in assemblies & public sacrifices in peace—cd. propose to Assemblies—dissolve them when convoked by Kings—but cd do nothing with consent of nation—the 2 Kings alway’s jealous & on ill terms with each other were watched by field deputies in war.
People
Assemblies general & particular—former of all Citizens—latter of Citizens of Sparta alone had power of peace & war—treaties—great affairs—& election of Magistrates.
Ephori—chosen annually by people, and concurred in their behalf with Kings & Senate over both when they had authority—They had more authority than Tribunes—presided at elections of Magistrates demanded acct. of their administration—could imprison Kings—had the adm[in]istration of Money—superintended Religion—in fine directed every thing.
lands divided in 39,000 shares—


[7]Carthage—
500 years, says Ari[s]totle without any considerable sedition—or tyrant—
3 different authorities—Suffetes—Senate—people
Suffetes—like Consuls—and annual does not appear by whom chosen—assembled Senate presiding—proposing & collecting the votes—presided also in Judgmts. of most important affairs—sometimes commanded armies—at going out were made Pretors

Senate—composed of persons qualified by age—experience—birth—riches—were the Council of State—& the Soul of all public deliberation no. not known—must have been great since the 100 drawn out of it. Senate treated of great affrs—read letters of generals—recd. plaints of provinces—gave auds: to ambassrs—and decided peace and War† When Senate unanimous decided finally—in case of division people decided—Whilst Senate retained its authority says Polybius—wisdom & success marked every thing.
People—at first gave way to Senate—at length intoxicated by wealth & conquests, they assumed all power—then cabals & factions prevailed & were one of the principal causes of the ruin of the State.
Tribunal of 100—composed of 104. persons—were in place of Ephori at Sparta, according to Aristotle—& instituted to balance the Great & the Senate—with this differe[n]ce that here the Council was perpetual—Generals accounted to them.
Tribunal of 5—taken out of 100 above—duration of office unknown—like the Council of 10 at Venice—filled vacancies—even in Senate—had great power—but no salaries—became tyranical.


[8]Rome
power of Senate (exclusive of people). 1. care of Religion. 2. to regulate the provinces. 3.
   Gracchiis transferred their criml. jurisdiction to equestrian order
 over public treasury and expences of Govt. with appt. of stipends to Generals—no. of troops, & provisions & cloathing for armies—4
   ambassors. taken from their own body—Code d Humanitè
 appd with such instructions—& recd. ambassrs—& gave such answrs as they thought fit. 5 decreed thanksgivings—& conferred honor of triumphs 6 inquire into crimes & treasons at Rome & in Italy—& decide disputes among dependent cities 7 interpreting dispensing with, & even abrogating laws—8 arm Consuls with absolute power—darent operam &c—9. prorogue & postpone assemblies of people—pardon & reward—declared any one enemy—Middleton on R. Sen.
power of Senate—to propose to people who cd. not originate laws—this taken away by the Tribunes—& Senate not only obliged to allow assemblies at all times to be called, but to agree before hand to whatever acts of the people—Idem.
power of Senate unlimited almost at first—except legisl: power—choice of Magtres. and peace & war—all power in Senate—& a second Senatus consultum necessary—to ratify, act of people in consequence of proposition from Senate—Cod. d’Hum.

Senate consisted originally of 100—usually abt. 300—finally by Jul. Cæsar 1000—not agreed how appd. (whether by Consuls & Censors—or people &)—on extraordy. occasions by Dictator—censors—on ordinary (Middleton)—by people out of annual magistrates till these became a regular supply of course—Middleton
Censors could expel—but other Censors reinstate—& Senators had an appeal from them to people—Id.
Vertot thinks people had nothing to do in appointg Senators—power being first in Kings—then Consuls—then Censors—& on extra. occasions in Dictator—age required but not ascertained by antiquaries—so estate between £6 & 7000 Stng. Senate assembled by Kings—Consuls—Dicta[t]ors—Tribunes.


[9]
power of Consuls 1. Heads of Repub. 2. command of armies—levy troops in consequence of author[it]y from Commitia—3. authy over Italy & provs—who cd. appeal to their tribunal—and could cite subjects to Rome & punish with death 4. convene Senate propose business—count votes—& draw up decrees—nor cd. any resol. pass if one of the Consuls opposed—5 addressed letters to Kings &c—Gave audience to Ambasrs—introdd: them to Senate—& carried into execution decrees touchg all these matters—6 convoked Commitia—presided therein 7. applied money.—Had all the power of the Kings—Must be 42 years
Tribunes—uncertain whether at first—2—3—or 5. estabd. in 260. increased to 10. in 297. confind to City & one mile. At first had no power but to defend people, their persons being sacred for that purpose—but soon arrogated right to call Senate & assembly of people—& propose to them.
They were—(1). protectors of people—under wch. title they interfered in all affairs—released malefactors—& imprisoned principal magistrates of Repub: as Consuls & after a time exerted their authority over dictators & censors—(2) had the veto, to stop the functions of all other Magistrs. & to negative all laws & decrees of Senate—to dissolve Comitia so that Repub: often in anarchy & once 5 years without other Magistrs: than Tribunes—by this veto particularly as opposed to levies of men by order of Senate, they extorted every thing they wanted. (3). sacredness of persons of wch. they availed themselves much—pretending that it was violated in the persons of their officers—(4) to convoke Senate—& people—at first sat at door of Senate waiting to be informed of result of its deliberations† and had no right to assemble people—but Junius Brutus caught at incautious acknowledgt. of consul—got comit: tribut. estabd. in place of Centuries where votes unequal—& of curiata where as in Centuries, auspices necessary—& in both concurrence of Senate to the calling them & coming to Resolns† to these They soon brought trial of principal Citizens by appeal—& all sorts of affairs—got plebiscite made laws by Coma. trib: which they ma[na]ged & directed as they pleased†—(5) disposed of Govts. & command of armies—finances—& lands of the public—Sylla as dictator humbled the Tribunes but they were restored & Jul: Cæsar caused himself to be perpetual Tribune. The shadow continued down to Constantine the Great.
†
It appears that it was the design of Clodius to extend the suffrage to all the freedmen in the several tribes of the City, that the Tribunes might by corruption the more easily foment seditions. Cicero’s Milo with the note
Above 30,000. voters in some Counties of Engd. 3,000. only in all Scotland—Dalrymple F.P.



Writ of Error liesfrom B.R. in Ireld. to B.R. in Engd—Blackst.


do.
do.
from Wales to B.R. Jenkins’ Cent: & 1 W & M. c. 27.




as to Scotland into Parliament—see 6. Ann. c. 26. sect. 12.



difficulty of drawing line between laws apparent in Act of Union between Engd. & Scotland—1. Art: 18. The laws concerning regulation of trade, Customs &c. see Abridgt. by Cay—Vol. 2. 384. under “Scotland.” For line between Courts—see art: 19.
Roman Empire more than 2000 M. from N-to-S. more than 3000 from W-to-E. Gibbon
population of do. abt. 120 Million including slaves who abt. ½. this more than in Europe. Id.


Spain
700 by 500 Miles
Engd.
 360 by 300


France
600 by 500
Scotd.
 300 by 150


Italy—
600 by 400
Denmark
 240 by 180


Germany
600 by 500
Norway
1000 by 900.


Poland
700 by 680




Sweeden
800 by 500





 